Citation Nr: 1436720	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-47 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred for emergency room services at the Putnam Community Hospital on March 31, 2010.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987 and from January 1991 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.


FINDINGS OF FACT

1.  On March 31, 2010, the Veteran was treated at a private hospital emergency room for nonservice-connected disabilities.

2.  Any delay in seeking treatment would have been considered by a prudent layperson to be hazardous to life or health, and VA facilities were not reasonably available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized private medical expenses for emergency room services at the Putnam Community Hospital on March 31, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to the Putnam Community Hospital on March 31, 2010.  His main contention is that this treatment was for an emergency condition.  He reported having symptoms of shortness of breath, palpitations, and near syncope which began while he was at work.  He further indicated that he had turned white during this episode of symptoms, that he was transported from work to the private hospital in an ambulance, and that the closest VA medical facility was over an hour away.

The Veteran does not claim that his treatment was due to a service-connected condition, or that he was rated as permanently and totally disabled at that time, such that he could be considered for reimbursement under 38 C.F.R. § 17.120 (2013).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  

38 C.F.R. § 17.1002 was amended during the course of this appeal.  This decision is based upon the version of 38 C.F.R. § 17.1002 that existed at the time of the private treatment at issue herein.  See 38 C.F.R. § 17.1002 (2010).  Although 38 U.S.C.A. § 1725 was amended effective October 10, 2008, the regulatory amendments implementing these changes were not made final until December 21, 2011, and were not effective until January 20, 2012.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123; Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans with Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011).  

To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

The Veteran's claim was denied by the VA Medical Center because it was felt that his disability was not an emergency condition and that he could have gone to a regular VA facility for treatment of his condition.  There is no question that he was provided treatment at an emergency room, that he was enrolled in the VA health care system, that he is liable to the private facility for the cost of that treatment, and that there is no insurance or other third party which could be liable for the cost of the Veteran's treatment.  

A review of the evidence of record revealed multiple factors which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran reported having symptoms of shortness of breath, palpitations, and near syncope while at work.  He further indicated that he had turned white as a sheet of paper during this episode of symptoms, and was told that he should go to the emergency room by the ambulance crew that arrived after his employer had called in concerning his condition.

The March 31, 2010 hospitalization report supports the Veteran's contentions.  The private hospitalization report noted the Veteran's complaints of palpitations, shortness of breath, chest pain, pressure, and near syncope.  The report also noted that this condition began while the Veteran was at work, and that he had arrived via ambulance.  

In contrast to the Veteran's contentions, an August 2010 medical review statement from a VA physician concluded that the treatment received by the Veteran was for a nonemergent condition and that care from VA was available.

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  On this point, the Board finds the Veteran's contentions herein to be most compelling.  The Veteran reported symptoms in line his belief of having a possible heart attack - palpations, chest pain, pressure, shortness of breath, and near syncope.  The Board finds the Veteran's contentions herein to be credible, and therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.

The Board further takes judicial notice that the time it takes to travel from the Veteran's employer to VA facilities in Gainesville or Lake City, Florida, which are referenced in the May 2013 Supplemental Statement of the Case, is approximately 1 hour, as opposed to the travel time to get to Putnam Community Hospital, which is approximately 6 minutes.  See www.google.com/maps.  

Giving the Veteran the benefit of the doubt and resolving all doubt in his favor, the Board finds that the Veteran's condition on March 31, 2010, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Having met all the requirements for medical expense payment or reimbursement, the Veteran is therefore entitled to payment or reimbursement for the cost of medical treatment provided at Putnam Community Hospital on March 31, 2010.  Therefore, this claim is granted.


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Putnam Community Hospital on March 31, 2010, is granted.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


